DETAILED ACTION

Claims 21-22, 25-31, 33-37, and  41-45 are allowed. Claims 1-20, 23-24, 32, and 38-40, have been cancelled. Claims 44-45 are new.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eli Mazour on 07/19/2022.

This listing of claims will replace all prior versions and listings of claims in the application:

IN THE CLAIMS:
1-20.	(Canceled)

21.	(Currently Amended) A method comprising:
identifying, by a device, priority information associated with key exchange ciphers;
determining, by the device and based on the priority information, a first priority of a Diffie-Hellman key exchange;
determining, by the device and based on the priority information, a second priority of an RSA key exchange;
determining, by the device, that a particular decryption technique is to be used to manage encrypted traffic associated with the session;
determining, by the device and after determining that the particular decryption technique is to be used to manage the encrypted traffic associated with the session, a preference for using the Diffie-Hellman key exchange based on the first priority of the Diffie-Hellman key exchange and the second priority of the RSA key exchange; and
establishing, by the device, a session based on determining the preference for using the Diffie-Hellman key exchange.

22.	(Previously Presented) The method of claim 21, further comprising:
receiving a message associated with initiating the session; and
determining client cipher information included in the message, 
the client cipher information including the priority information associated with the key exchange ciphers.

23.	(Canceled Herein)

24.	(Canceled) 

25.	(Previously Presented) The method of claim 21, further comprising:
performing a server cipher preference cache lookup based on a message, for initiating the session, after determining the preference for using the Diffie-Hellman key exchange,
where establishing the session comprises:
establishing the session based on performing the server cipher preference cache lookup.

26.	(Previously Presented) The method of claim 21, further comprising:
determining whether a server device, associated with the session, supports use of the Diffie-Hellman key exchange to establish the session,
where establishing the session comprises:
establishing the session based on determining whether the server device, associated with the session, supports use of the Diffie-Hellman key exchange to establish the session.

27.	(Previously Presented) The method of claim 26, where the session is established after determining that it is unknown whether the server device supports use of the Diffie-Hellman key exchange.

28.	(Previously Presented) A device comprising:
a memory; and
one or more processors to:
identify priority information associated with key exchange ciphers;
determine, based on the priority information, a preference for using a Diffie-Hellman key exchange; 
perform a server cipher preference cache lookup based on a message, for initiating a session, after determining the preference for using the Diffie-Hellman key exchange; and
establish a session based on performing the server cipher preference cache lookup.

29.	(Previously Presented) The device of claim 28, where the one or more processors are further to:
receive a message associated with initiating the session; and
determine client cipher information included in the message, 
the client cipher information including the priority information associated with the key exchange ciphers.

30.	(Previously Presented) The device of claim 28, 
where the one or more processors are further to:
determine that a particular decryption technique is to be used to manage encrypted traffic associated with the session, and
where, when determining the preference for using the Diffie-Hellman key exchange, the one or more processors are to:
determine, based on the priority information, the preference for using the Diffie-Hellman key exchange after determining that the particular decryption technique is to be used to manage the encrypted traffic associated with the session.

31.	(Previously Presented) The device of claim 28, where, when determining the preference for using the Diffie-Hellman key exchange, the one or more processors are to:
determine, based on the priority information, a first priority of the Diffie-Hellman key exchange,
determine, based on the priority information, a second priority of an RSA key exchange, and
determine the preference for using the Diffie-Hellman key exchange based on the first priority of the Diffie-Hellman key exchange and the second priority of the RSA key exchange.

32.	(Canceled) 

33.	(Previously Presented) The device of claim 28, 
where the one or more processors are further to:
determine whether a server device, associated with the session, supports use of the Diffie-Hellman key exchange to establish the session, and
where, when establishing the session, the one or more processors are to:
establish the session based on determining whether the server device, associated with the session, supports use of the Diffie-Hellman key exchange to establish the session.

34.	(Previously Presented) The device of claim 33, where the session is established after determining that it is unknown whether the server device supports use of the Diffie-Hellman key exchange.

35.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by a device, cause the device to:
identify priority information associated with key exchange ciphers;
determine, based on the priority information, a first priority of a Diffie-Hellman key exchange;
determine, based on the priority information, a second priority of an RSA key exchange;
determine, based on the first priority of the Diffie-Hellman key exchange and the second priority of the RSA key exchange, a preference for using the Diffie-Hellman key exchange;
determine that it is unknown whether a server device, associated with a session, supports use of the Diffie-Hellman key exchange to establish the session; and
establish, after determining that is unknown whether the server device supports use of the Diffie-Hellman key exchange to establish the session, [[a]] the session based on determining the preference for using the Diffie-Hellman key exchange.

36.	(Previously Presented) The non-transitory computer-readable medium of claim 35, where the instructions further comprise:
one or more instructions that, when executed by the device, cause the device to:
receive a message associated with initiating the session; and
determine client cipher information included in the message, 
the client cipher information including the priority information associated with the key exchange ciphers.

37.	(Previously Presented) The non-transitory computer-readable medium of claim 35, 
where the instructions further comprise:
one or more instructions that, when executed by the device, cause the device to:
determine that a particular decryption technique is to be used to manage encrypted traffic associated with the session, and
where the preference for using the Diffie-Hellman key exchange is determined after determining that the particular decryption technique is to be used to manage the encrypted traffic associated with the session.

38.	(Canceled Herein)

39.	(Canceled Herein)

40.	(Canceled) 

41.	(Previously Presented) The method of claim 25, further comprising:
receiving a message associated with initiating the session,
the message including a server indicator for a server device associated with initiating the session,
wherein performing the server cipher preference cache lookup comprises:
performing the server cipher preference cache lookup, using the server indicator, to determine whether the server device supports use of the Diffie-Hellman key exchange to establish the session.

42.	(Previously Presented) The device of claim 28, where the one or more processors are further to:
receive a message associated with initiating the session,
wherein the message includes a server indicator for a server device associated with initiating the session, and
wherein the server cipher preference cache lookup is performed using the server indicator.


43.	(Currently Amended) The non-transitory computer-readable medium of claim [[39]] 35,
where the instructions further comprise:
one or more instructions that, when executed by the device, cause the device to:
receiving a message associated with initiating the session


44.	(New) The non-transitory computer-readable medium of claim 43, wherein the message includes a server indicator for the server device.

45.	(New) The non-transitory computer-readable medium of claim 35, wherein the one or more instructions to determine that it is unknown whether the server device supports use of the Diffie-Hellman key exchange to establish the session comprise:
one or more instructions that, when executed by the device, cause the device to:
perform a server cipher preference cache lookup, using a server indicator of the server device, to determine that it is unknown whether the server device supports use of the Diffie-Hellman key exchange to establish the session.


Allowable Subject Matter

Claims 21-22, 25-31, 33-37, and  41-45 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493